Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to the communication filed on 09/22/22.
All objections and rejections not set forth below have been withdrawn.
Claims 1 – 6, 8 – 11, 16 – 20, 25, 29, 40, and 41 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 41 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 40. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Specifically, claim 41 is identical to claim 40:
40. (New) The method of Claim 1, wherein the first data item verification fingerprint,
the one or more hashes of said first authentication oath, one or more transaction identifiers of a
current aggregated verification fingerprint, an identifier of the blockchain, and an identifier of a
hash function used to generate the hashes are bundled together in the verification database.

4l. (New) The system of Claim 1, wherein the first data item verification fingerprint,
the one or more hashes of said first authentication oath, one or more transaction identifiers of a
current aggregated verification fingerprint, an identifier of the blockchain, and an identifier of a
hash function used to generate the hashes are bundled together in the verification database.


Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, regarding claims 40 and 41, the term “authentication oath” lacks antecedent basis within the claim terminology, thus rendering the scope of the claims indefinite.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 8 – 11, 16 – 20, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kroonmaa et al. (Kroonmaa), US 2016/0253523 A1 in view of Laanoja, “Guardtime – Advanced trust services facilitated by the Industrial-Scale Blockchain technology”.

	Regarding claim 1, Kroonmaa discloses:
	A computer-implemented method of tamper-evident recording of a plurality of service data items (e.g. Kroonmaa, Abstract; fig. 2:2012, par. 10, 25), each service data item being associated with a data item verification fingerprint (e.g. Kroonmaa, par. 10, 32 – hash), wherein a processing routine is conducted, in which 
an aggregated verification fingerprint is computed from at least a plurality of data item verification fingerprints using at least one one-way compression function (e.g. Kroonmaa, par. 10, 29; fig. 2:2016, 3000, 4000, 5001 – each digital item is hashed, and the hashes are aggregated and continuously hashed into a root hash, “aggregated verification fingerprint”, using a Merkle tree structure), so that the aggregated verification fingerprint has a bit length, which is less than a bit length of a concatenation of the data item verification fingerprints (e.g. Kroonmaa, par. 33, 35);
Kroonmaa discloses using the Guardtime signature infrastructure to enable the validation of data sets (e.g. Kroonmaa, par. 9, 10, 23).  The Guardtime system may validate data using a “calendar value” or calculated root hash (i.e. an aggregated verification fingerprint) which is stored as a block within a distributed “calendar” (e.g. Kroonmaa, par. 10, 42, 47, 54, 84, 183; fig. 2:5001; fig. 1:6000).  Kroonmaa, however, does not appear to explicitly describe the “calendar” as a “blockchain”.
Laanoja, like Kroonmaa, also discloses using the Guardtime signature infrastructure to enable the validation of data sets, wherein data is validated using a “calendar value” or calculated root hash (e.g. Laanoja, pg. 4, 6, 7, 9).  Furthermore, Laanoja teaches that the Guardtime calendar is technically a “blockchain” (e.g. Laanoja, pg. 9, “calendar blockchain”).  
It would have been obvious to one of ordinary skill in the art to recognize that Kroonmaa’s distributed “calendar” is a “blockchain” as taught by Laanoja.  This would have been obvious because one of ordinary skill in the art would have been motivated by the fact that each of Kroonmaa and Laanoja are disclosing the operation of the Guardtime system (e.g. Kroonmaa, par. 9, 10; Laanoja, pg. 4).
Thus, the combination enables:
and wherein the aggregated verification fingerprint is stored in at least one blockchain for decoupling the storage of the aggregated verification fingerprint from the service data items (e.g. Kroonmaa, par. 10, 47; fig. 1:6000; Laanoja, pg. 9 – “calendar” blockchain);
wherein the step of computing the aggregated verification fingerprint comprises computing a hash tree from the plurality of data item verification fingerprints (e.g. Kroonmaa, Abstract; par. 10; fig. 1; fig. 2). 
for at least a first data item verification fingerprint of the plurality of data item verification fingerprints (e.g. Kroonmaa, fig. 3 – any one of values ‘0’, ‘1’, ‘2’, etc…), a first authentication path comprising one or more hashes (e.g. Kroonmaa, par. 10, 36, 37; fig. 3 – any one of values ‘0’, ‘1’, ‘2’, etc… - note, each one of the ‘verification fingerprints’ comprises a hash of a data item) is determined in the hash tree, which first authentication path is associated with a branch path from the first data item verification fingerprint to the root hash (e.g. Kroonmaa, fig. 3 – verification path from data item to root hash; par. 44, 49, 50). 
Regarding claim 13, the combination enables:
wherein the one or more hashes of said first authentication path are stored in a verification database (e.g. Kroonmaa, fig. 3:8000; par. 10, 42, 44-46, 60).  Herein, the hashes of authentication path[s] are stored within one or more signature vectors (i.e. “verification database”).  Note: a single signature vector and/or the collection of signature vectors and/or the particular device storing the collection of signature vectors   corresponds to a “verification database”.
wherein the aggregated verification fingerprint is stored in at least a first block of the at least one blockchain (e.g. Kroonmaa, fig. 1:6000; Laanoja, pg. 9 – each block of the calendar blockchain comprises a calendar value), wherein an identifier of the first block is stored in the verification database (e.g. Kroonmaa, par. 10, 45, 60).  Herein, the signature vector (i.e. a “verification database”) further comprises the calendar value of the block within the calendar blockchain, as well as other information such as the timestamp corresponding to the calendar block.  NOTE – the applicant’s specification characterizes “an identifier of the first block” to be any form of identifier, including, but not limited to, identifiers of the block, timestamps, identifiers of a transaction, etc. (e.g. Applicant’s specification, par. 80-83). 
and wherein the first data item verification fingerprint is stored in the verification database with the one or more hashes of said first authentication path and is correlated with the one or more hashes of said first authentication path. (e.g. Kroonmaa, par. 10, 42, 44-46, 49, 50, 59, 60; fig. 3).  Herein, the signature vector comprises at least the first data item fingerprint (i.e. at least one of the hash values, i.e. ‘verification fingerprints’ of data items) and is correlated to the authentication path for that data item.   

Regarding claim 2, the combination enables:
	wherein the plurality of service data items is not stored in said at least one blockchain (e.g. Kroonmaa, par. 10, 47; fig. 1:6000; Laanoja, pg. 9).  Herein, the calendar blockchain stores the hash of the uploaded datasets instead of the datasets themselves.

Regarding claim 3, the combination enables:
wherein the plurality of data item verification fingerprints is not stored in said at least one blockchain (e.g. Kroonmaa, par. 10, 47; fig. 1:6000; Laanoja, pg. 9).  Herein, the calendar blockchain stores the root hash of the data fingerprints instead of the plurality of data fingerprints.

Regarding claim 4, the combination enables:
wherein the aggregated verification fingerprint is stored in a plurality of blockchains (e.g. Kroonmaa, par. 47, 54, 84; Laanoja, pg. 9).  Herein, the calendar value is stored within a multitude of distributed calendar blockchains stored in a plurality of systems (i.e. a “plurality of blockchains”).

Regarding claim 6, the combination enables:
wherein the processing routine is conducted repeatedly to subsequently store a plurality of aggregated verification fingerprints in the at least one blockchain (e.g. Kroonmaa, fig. 1:6000; par. 38).  Herein, the process is repeated at each calendar event.

Regarding claim 8, the combination enables:
wherein the hash tree is a binary tree, a tertiary tree, or a higher order tree (e.g. Kroonmaa, fig. 1; par. 10, 45). 

Regarding claim 9, the combination enables:
wherein the step of computing the aggregated verification fingerprint comprises computing a plurality of hash trees from the verification data item fingerprints (e.g. Kroonmaa, fig. 1; par. 190), wherein at least a first hash tree is computed using a first cryptographic hash function and a second hash tree is computed using a second cryptographic hash function, wherein the first and second cryptographic hash functions differ from each other (e.g. Kroonmaa, par. 43, 51, 66).  Herein, each hashing algorithm among the plurality of hash trees (e.g. subtrees) may be distinct.

Regarding claim 10, the combination enables:
wherein the computing of the hash tree comprises computing of a root hash and one or more branch node hashes (e.g. Kroonmaa, par. 10, 37, 52). 

Regarding claim 11 the combination enables:
wherein the aggregated verification fingerprint comprises at least the root hash of the hash tree (e.g. Kroonmaa, fig. 2:5001; par. 10). 

Regarding claim 16, the combination enables:
wherein at least one or more hashes of said first authentication path are transmitted to a service device (e.g. Kroonmaa, par. 23 – system devices may be servers, i.e. “service device”)

Regarding claim 17, the combination enables:
wherein the aggregated verification fingerprint is stored in at least a first block of the at least one blockchain (e.g. Kroonmaa, fig. 1:6000; Laanoja, pg. 9 – calendar value), wherein an identifier of the first block is transmitted to one or more service devices, associated with the plurality of service data items (e.g. Kroonmaa, par. 10, 23, 45, 60).  Herein, the calendar value of the block within the calendar blockchain, as well as other information such as the timestamp corresponding to the calendar block (all of which are associated with the plurality of hashed data service items) are transmitted throughout the network of servers so that verification may be later performed at any of a variety of service points within the network.

Regarding claim 18, the combination enables:
wherein the plurality of service data items are received (e.g. Kroonmaa, fig. 1:2000); and for each received service data item, an associated data item verification fingerprint is computed using a fingerprint function (e.g. Kroonmaa, fig. 2:2016; par. 10).

Regarding claim 19, the combination enables:
further comprising verifying the stored aggregated verification fingerprint in the at least one blockchain (e.g. Kroonmaa, par. 9, 10; Laanoja, pg. 9)

Regarding claim 20, the combination enables:
wherein the plurality of service data items each comprise one or more of the group of electronic documents, image data, generic tokens, asset tokens, and digital currency tokens. (e.g. Kroonmaa, par. 25)

	Regarding claims 25 and 29, they are medium and means claims essentially corresponding to the above method claims, and they are rejected, at least, for the same reasons.  Furthermore because:
Regarding claim 25, the combination enables:
A non-transitory computer-readable medium including contents that are configured to cause a processing device to conduct the method of claim 1  (e.g. Kroonmaa, claim 22)

Regarding claim 29, the combination enables:
	…at least a processing device, the processing device comprising: a network interface, configured to connect to a communication network for sending and receiving data (e.g. Kroonmaa, fig. 1); a service module, connected with the network interface and configured to receive a plurality of service data items (e.g. Kroonmaa, fig. 1:2000) and for each service data item, to compute an associated data item verification fingerprint using a fingerprint function (e.g. Kroonmaa, par. 10); a compression module, configured to compute an aggregated verification fingerprint from at least a plurality of data item verification fingerprints using at least one one-way compression function, so that the aggregated verification fingerprint has a bit length, which is less than a bit length of a concatenation of the data item verification fingerprints (e.g. Kroonmaa, par. 34, 35); and a blockchain connector module, connected with the compression module and the network interface and configured to connect with at least one blockchain and to transmit the aggregated verification fingerprint to the at least one blockchain to allow storing the aggregated verification fingerprint in the at least one blockchain decoupled from the service data items. (e.g. Kroonmaa, fig. 1:6000; Laanoja, pg. 9)

Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Kroonmaa et al. (Kroonmaa), US 2016,0253523 A1, in view of Laanoja, “Guardtime – Advanced trust services facilitated by the Industrial-Scale Blockchain technology”, in view of Digital Finance (Digital), “What is a Blockchain Fork?”.

	Regarding claim 5, the combination of Kroonmaa and Laanoja discloses the use of a calendar blockchain for storing a root hash or “aggregated verification fingerprint”.  However, the combination does not appear to explicitly disclose that the blockchain may be forked into a plurality of forked blocks.
	However, like the combination of Kroonmaa and Laanoja, Digital discloses the storing of data within a blockchain, and furthermore teaches that blockchains are commonly forked into a plurality of chains due to the difficulty of reaching consensus  (e.g. Digital, pg. 3, 5).  It would have been obvious to one of ordinary skill in the art to recognize the forking teachings of Digital within the blockchain system of Kroonmaa and Laanoja.  This would have been obvious because one of ordinary skill in the art would have been motivated by the teachings that blockchain forks are common occurrences (e.g. Digital, pg. 3, 5).  
	Thus, the combination enables:
wherein the aggregated verification fingerprint is stored in a plurality of forked blocks of one or more blockchains (e.g. Kroonmaa, fig. 1:6000; Laanoja, pg. 9; Digital, pg. 3). 

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kroonmaa et al. (Kroonmaa), US 2016,0253523 A1, in view of Laanoja, “Guardtime – Advanced trust services facilitated by the Industrial-Scale Blockchain technology”, in view of Krishnamurthy (Krish’), US 2017/0054736 A1.

Regarding claims 40 and 41, as best understood in view of the above noted deficiencies of clarity, Kroonmaa discloses using the Guardtime signature infrastructure to enable the validation of data sets (e.g. Kroonmaa, par. 9, 10, 23).  The Guardtime system may validate data using a signature vector and any other known information, such as the known hashing function, necessary to calculate hashed verification information (e.g. Kroonma, par. 60).  However, Kroonma does not appear to explicitly state that the necessary knowledge of the hash functions is also stored as part of the “verification database”.  
Krish’, like Kroonmaa, also discloses using the Guardtime signature infrastructure to enable the validation of data sets, wherein data is using a database of signature vectors (i.e. ‘verification database’).  Furthermore, Krish’ teaches that any information necessary to validate a hashed verification value, should be included as metadata within the verification database (e.g. Krish’, par, 4, 38, 41, 52).  
It would have been obvious to one of ordinary skill in the art to recognize the teachings of Krish’, for including any information necessary for verification within the verification database, within the system of Kroonma.  This would have been obvious because one of ordinary skill in the art would have been motivated by the fact that each of Kroonmaa and Krish’ are disclosing the operation of the Guardtime system (e.g. Kroonmaa, par. 9, 10; Krish’, par. 54-57, 72, 75).
Thus, the combination enables:
	wherein the first data item verification fingerprint (e.g. Kroonma, fig. 3 – at least one hash value), the one or more hashes of said first authentication oath (e.g. Kroonma, fig. 3 – plurality of hash values), one or more transaction identifiers of a
current aggregated verification fingerprint (e.g. Kroonma, fig. 3: order number), an identifier of the blockchain (e.g. Kroonma, par. 60 – vector extension), and an identifier of a hash function used to generate the hashes are bundled together in the verification database (e.g. Kroonma, par. 60; Krish’, par. 4, 38, 41, 52 – knowledge of hash function).

Response to Arguments

Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive.

Applicant argues or alleges essentially that:
…  
... In contrast to the amended claims, the alleged “first data item verification fingerprint” is not stored together with the authentication path in the data signature vector 8000, as would be required by the citation to Kroonmaa. Thus, the cited references cannot teach or disclose these limitations.
…
…
(Remarks, pg. 9, 10)

Examiner respectfully responds:
The examiner respectfully disagrees.  As disclosed by the applicant, the claimed “first data item verification fingerprint” is simply a hash of input data.  The prior art clearly discloses that the signature vector comprises one or more hash signatures of data items (i.e. a “first”, “second”, “third”, etc. - “item verification fingerprints”), wherein, said “fingerprints” are stored along with the authentication path (e.g. Kroonma, fig. 3).
  
Applicant argues or alleges essentially that:
…  
... Applicant emphasizes “the Guardtime system” because the citation to “the Guardtime system” is the central error of the rejection.

“Guardtime” is a company, and not a product, standard, or system. Accordingly, simply referring to a “Guardtime system” is insufficient to identify a given system. Lannoja is a set of presentation slides by an engineer working for Guardtime, and identifies Guardtime as a “Systems engineering company” founded in 2007. Lannoja, p.4. Guardtime is separate from an identified “KSI” in Lannoja, which stands for “keyless signature infrastructure.” /d., p.6. The cited “hash calendar blockchain” is described within the section on KSI. /d., p.9. In Kroonmaa, a “Guardtime system” is generically referenced but is not named as KSI. Accordingly, Kroonmaa and Laanoja are not “disclosing the operation of the Guardtime system”, as there is no singular “Guardtime system” to be referenced. Accordingly, the cited references do not support the motivation to combine proposed in the Final Office Action.…
…
(Remarks, pg. 11, 12)

Examiner respectfully responds:
The examiner respectfully disagrees, at least, for the reason that the Guardtime inventors themselves refer to their inventive system as “the Guardtime system” (e.g. Kroonma, par. 9).  Thus, it is clearly reasonable to use the term “Guardtime system”.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495